Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figs. 1 - 14 and 16 - 18 each contain multiple views.  Each figure should only contain a single view and be assigned a unique figure ID.  For example, the two views illustrated in Fig. 1 (a schematic side elevation view and a graph) should each be shown as a separate figure and should be assigned a unique figure ID (i.e. Figs. 1A and 1B, or something similar). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 18 - 26 and 28 - 32 are objected to because of the following informalities:  
In line 1 of claim 18, “Claim” should be changed to “claim”.  Similar changes should be made in claims 19 - 26 and 28 - 32.
In line 4 of claim 25, “the” should be inserted before “stress”.
In line 5 of claim 25, “the” should be inserted before “stress”.
In line 3 of claim 32, “the” should be inserted before “stress”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 - 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the use of the term “when” as recited in line 11 renders the claim(s) indefinite because “when” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).
21 recites the limitation "the extent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the use of the term “when” as recited in line 2 renders the claim(s) indefinite because “when” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).
Claim 30 recites the limitation "the extent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 2012/0257930) in view of Brown et al. (WO 2018/154311).
Regarding claim 17, Persson discloses a method of laying a pipeline on a bed of a body of water, the method comprising: assembling a pipeline (100) on a laying vessel (pipe-laying vessel, not shown); launching the pipeline from the laying vessel; identifying a zone of the bed (contour 114) of the body of water that will cause stress on the pipeline greater than a threshold value determined for the pipeline; progressively laying the pipeline on the bed of the body of water by advancing the laying vessel; and forming a curved section along the pipeline via a controlled plastic deformation, wherein the curved section is concordant with a curvature assumed by the pipeline in association with the identified zone when the pipeline is at least partly laid on the bed of the body of water and partly suspended with respect to the bed of the body of water (Figs. 7 and 8; paragraphs 0008, 0067, and 0068).  Persson fails to disclose while the curved section is being formed, acquiring a first signal correlated to an angle of the curved section and a second signal correlated to a length of the curved section; and comparing the first and second signals with reference parameters.  Brown teaches while the curved section of pipeline is being formed, acquiring a first signal (from sensor 8 comprising an inclinometer) correlated to an angle of the curved section and a second signal (from sensor(s) for determining if pipe 4 is being bent beyond operational parameters; page 15) correlated to a length of the curved section; and comparing the first and second signals with reference parameters (expected or optimal parameter values) (Figs. 2A, 2B, and 3; pages 12, 13, 15, and 16).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Persson to include the steps of while the curved section is being formed, acquiring a first signal correlated to an angle of the curved section and a second signal correlated to a length of the curved section; and comparing the first and second signals with reference parameters as taught by Brown to extend the 
Regarding claim 18, Persson fails to disclose transmitting to the laying vessel a third signal based on the comparison of the first and second signals with the reference parameters.  Brown teaches transmitting to the laying vessel a third signal (control signal to a controller of the pipe laying apparatus) based on the comparison of the first and second signals (from sensors 8) with the reference parameters (expected or optimal parameter values) (Figs. 2A, 2B, and 3; pages 12 and 13).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Persson to include the step of transmitting to the laying vessel a third signal based on the comparison of the first and second signals with the reference parameters as taught by Brown to extend the working life of the pipeline by ensuring that the pipeline does not experience damage caused by excessive bending of the pipeline. 
Regarding claim 19, Persson fails to disclose calculating the third signal to correct a graph correlated to the stress on the pipeline; and causing the corrected graph to be displayed on board the laying vessel.  Brown teaches calculating the third signal (control signal to a controller of the pipe laying apparatus) to correct a calculation correlated to the stress on the pipeline; and causing the corrected calculation to be displayed on board the laying vessel (displayed on a terminal that is monitored by a human operator) (pages 12 - 13) to determine if action must be taken to correct the deviation from the expected or optimal parameter values.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the calculation of the third signal and the displaying of the corrected calculations as taught by Brown to determine if action must be taken to correct the deviation from the expected or optimal parameter values.  Brown fails to explicitly teach displaying a graph.  Examiner takes official notice that it is well-known to display calculations graphically on the monitor of a computer terminal.  
Regarding claim 20, Persson further discloses forming a plurality of bends (see bend restrictors 102, 104) in said pipeline (100), wherein the curved section comprises a succession of the bends (Figs. 7 and 8; paragraphs 0067 and 0068).

Regarding claim 22, Persson further discloses forming the curved section comprises forming at least a first curved section upstream (102), relative to a direction of laying of the pipeline (100), of the zone (concave zone 114) and at least a second curved section (104) downstream of the zone (114) (Fig. 8).
Regarding claim 23, Persson further discloses forming the first curved section (102) and the second curved section (104) when the pipeline (100) downstream of the zone (114) is suspended between the zone and the laying vessel (Fig. 8; paragraph 0068).
Regarding claim 24, Persson further discloses in succession: laying the pipeline (100) upstream of the zone (114) up to the zone; forming the first curved section upstream (102) of the zone; advancing the laying vessel to cause a lowering of the pipeline downstream of the zone (104); forming the second curved section downstream of the zone; and laying the pipeline downstream of the zone (Figs. 7 and 8; paragraphs 0008, 0067, and 0068).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Brown et al. as applied to claim 17 above, and further in view of Lazzarin et al. (US 2017/0292246).
Regarding claim 25, Persson further discloses laying the pipeline (100) in the zone (114) (Figs. 7 and 8). Persson in view of Brown fails to disclose suspending a section of the pipeline upstream, relative to a direction of laying of the pipeline, of the zone to reduce stress on the pipeline via at least a first support; and suspending a section of the pipeline downstream of the zone to reduce stress on the pipeline via at least a second support.  Lazzarin teaches suspending a section of the pipeline (2) 
Regarding claim 26, Persson in view of Brown discloses all of the claim limitations except removing the first support and the second support.  Lazzarin teaches removing the first support (15) and the second support (15) (Figs. 8 - 13; paragraphs 0058 and 0060) to selectively support and sink the pipeline.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of removing the first support and the second support as taught by Lazzarin to selectively support and sink the pipeline.

Claims 27 and 29 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveri (EP 0963798) in view of Early et al. (US 9,080,708).
Regarding claim 27, Oliveri discloses a system comprising: a laying vessel (pipe laying vessel, not shown) configured to: assemble a pipeline (4), launch the pipeline into a body of water, and advance in a first direction to progressively lay the pipeline on a bed of the body of water; a remotely operated vehicle (ROV described in paragraph 0037) configured to monitor (using beacon 307) a position of the pipeline (4) on the bed of the body of water with respect to a zone of the bed of the body of water that will cause stress on the pipeline higher than a threshold value determined for the pipeline; and a 
Regarding claim 29, Oliveri further discloses the bending machine (ROV comprising chassis 101 and wheels 102; Figs. 6 and 7) is configured to advance along the pipeline (4) and form a plurality of bends in the pipeline such that the curved section comprises a succession of bends (Figs. 6 and 7; paragraphs 0026 - 0030).

Regarding claim 31, Oliveri further discloses a support vessel (auxiliary vessel, not shown) configured to launch the bending machine into the body of water and position the bending machine at a designated point along the pipeline in the body of water (paragraph 0018).
Regarding claim 32, Oliveri further discloses at least one support (lifting tackle 105) configured to be coupled to the pipeline (4) to temporarily support the pipeline (4) within a designated distance of the zone to reduce stress on the pipeline before the forming of the curved section (Figs. 6 and 7; paragraph 0026).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveri in view of Brown et al.
Regarding claim 27, Regarding claim 27, Oliveri discloses a system comprising: a laying vessel (pipe laying vessel, not shown) configured to: assemble a pipeline (4), launch the pipeline into a body of water, and advance in a first direction to progressively lay the pipeline on a bed of the body of water; a remotely operated vehicle (ROV described in paragraph 0037) configured to monitor (using beacon 307) a position of the pipeline (4) on the bed of the body of water with respect to a zone of the bed of the body of water that will cause stress on the pipeline higher than a threshold value determined for the pipeline; and a bending machine (ROV comprising chassis 101; wheels 102; Figs. 6 and 7) coupleable to the pipeline (4) and configured to form a curved section along the pipeline via a controlled plastic deformation, wherein: the bending machine comprises a beacon configured to acquire, while the curved section is being formed, a second signal (signal from beacon 307) correlated to a length of the curved 
Regarding claim 28, Oliveri discloses all of the claim limitations except the microprocessor is configured to: calculate a third signal based on the comparison of the first and second signals with the reference parameters, and transmit the third signal to the laying vessel to correct a graph correlated to the stress on the pipeline; and the laying vessel comprises a display device to display the corrected graph on board the laying vessel.  Brown teaches the microprocessor (10) is configured to: calculate a third signal (control signal to a controller of the pipe laying apparatus based on the comparison of the first and second signals (from sensors 8) with the reference parameters (expected or optimal parameter values), and transmit the third signal to the laying vessel to correct a calculation correlated to the stress on the pipeline; and the laying vessel comprises a display device (terminal that is monitored by a human operator) to display the corrected calculations on board the laying vessel (pages 12 - 13) to determine if action must be taken to correct the deviation from the expected or optimal parameter values.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the signals and the display device as taught by Brown to determine if action must be taken to correct the deviation from the expected or optimal parameter values.  Brown fails to explicitly teach displaying a graph.  Examiner takes official notice that it is well-known to display calculations graphically on the monitor of a computer terminal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/11/2022